J-S02040-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    ANTHONY DOUGLAS                            :
                                               :
                       Appellant               :       No. 863 EDA 2018

           Appeal from the Judgment of Sentence February 21, 2018
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0004384-2017


BEFORE: GANTMAN, P.J.E., KUNSELMAN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY GANTMAN, P.J.E.:                      FILED FEBRUARY 12, 2019

        Appellant, Anthony Douglas, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his bench

trial convictions of strangulation, simple assault, and contempt (related to a

violation of a Protection From Abuse (“PFA”) order).1

        The trial court opinion fully and correctly sets forth the relevant facts

and procedural history of this case. Therefore, we have no reason to restate

them. We add only that the court ordered Appellant on March 28, 2018, to

file a concise statement of errors complained of on appeal, per Pa.R.A.P.

1925(b); Appellant timely complied.

        Appellant raises the following issue for our review:

          WAS NOT THE EVIDENCE INSUFFICIENT TO SUSTAIN THE
____________________________________________


1   18 Pa.C.S.A. §§ 2718, 2701, and 23 Pa.C.S.A. § 6114, respectively.
J-S02040-19


         VERDICT OF GUILT FOR THE OFFENSE OF STRANGULATION,
         18 PA.C.S. § 2718 (A), IN VIOLATION OF APPELLANT’S
         STATE AND FEDERAL CONSTITUTIONAL RIGHTS, INASMUCH
         AS THE COMMONWEALTH FAILED TO PROVE BEYOND A
         REASONABLE    DOUBT     THAT   THE   COMPLAINANT’S
         BREATHING OR CIRCULATION OF BLOOD WAS IMPEDED?

(Appellant’s Brief at 3).

      A challenge to the sufficiency of the evidence implicates the following

legal principles:

         The standard we apply in reviewing the sufficiency of the
         evidence is whether viewing all the evidence admitted at
         trial in the light most favorable to the verdict winner, there
         is sufficient evidence to enable the fact-finder to find every
         element of the crime beyond a reasonable doubt. In
         applying [the above] test, we may not weigh the evidence
         and substitute our judgment for the fact-finder. In addition,
         we note that the facts and circumstances established by the
         Commonwealth need not preclude every possibility of
         innocence. Any doubts regarding a defendant’s guilt may
         be resolved by the fact-finder unless the evidence is so weak
         and inconclusive that as a matter of law no probability of
         fact may be drawn from the combined circumstances. The
         Commonwealth may sustain its burden of proving every
         element of the crime beyond a reasonable doubt by means
         of wholly circumstantial evidence. Moreover, in applying the
         above test, the entire record must be evaluated and all
         evidence actually received must be considered. Finally, the
         [finder] of fact while passing upon the credibility of
         witnesses and the weight of the evidence produced, is free
         to believe all, part or none of the evidence.

Commonwealth v. Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005) (quoting

Commonwealth v. Bullick, 830 A.2d 998, 1000 (Pa.Super. 2003)).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Charles A.

Ehrlich, we conclude Appellant’s issue merits no relief. The trial court opinion

                                     -2-
J-S02040-19


comprehensively discusses and properly disposes of the question presented.

(See Trial Court Opinion, filed July 11, 2018, at 2-5) (finding: evidence was

sufficient to convict Appellant of strangulation, where complainant testified at

trial credibly that Appellant twice applied pressure to complainant’s throat or

neck which impeded her breathing or circulation).       Accordingly, we affirm

based on the trial court’s opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/12/19




                                      -3-